        Case 1:19-cr-00725-JPO Document 156-5 Filed 12/22/20 Page 1 of 1




                                           Exhibit E-1

                                 Transcript: Voice Mail Message
                                Rudy Giuliani to Joseph A. Bondy
                               (November 1, 2019, at 3:31pm EST)


RG: Joe, it’s Rudy Giuliani. I’m calling, uh, to see if we can talk either about or with Lev. I
have my lawyer with me, but you can call me back at [REDACTED]. That’s [REDACTED].

       Pause

       That’s the soon to be gotten rid of number…

UM:    He’s not..UI…

RG:    Lev, Lev…

UM:    Cannabis law…

RG:    Cannabis?

UM:    Yeah. Criminal defense.

RG:    Well maybe that’s how they got to him, through that cannabis.

       Pause; open line

RG:    Lemme try the other number now.
